A bastardy warrant, upon compliance with Code, 48-7-1, issues "unless the child be three years old or upwards". Here the child was at least eight years old on November 15, 1946, when the warrant under which the defendant was taken into custody was "reissued" by the justice of the peace. A bastardy proceeding had been begun by the complainant before the same justice on October 4, 1938, the complaint in writing stating that the child was born October 6, 1937. No new complaint to sustain the warrant of November 15, 1946, appears. It therefore will be noted that the question here presented is this: Is this a new proceeding based upon the original complaint and started by the issuance of the warrant on November 15, 1946, or is it a further development of the proceeding begun October 4, 1938? If it is a new proceeding, *Page 457 
then the child was "upwards" of three years old when it was brought, and the demurrer to the special plea should have been overruled and the proceeding dismissed. If the warrant was simply a continuation of the first proceeding, then, the child having been under three years old when it was brought, the plea was bad and the case should have been prosecuted to a conclusion.
I am in agreement with the Court's conclusion, but believe that Code, 50-3-4, applies, to the end that the rule is express, definite and much more workable than it is to permit civil process that involves personal liberty to rest upon the uncertainty of what is or is not a reasonable time under the circumstances of each case. The section I have just referred to reads in part as follows:
    "The summons in justices' courts, except as provided in article eleven of this chapter, shall be in form or in substance as follows:
    __________ county, to-wit: "To any constable in said county:
    "You are hereby commanded in the name of the State of West Virginia to summon A __________ B __________ to appear before me at my office in the district of __________, in the said county, on the __________ day of __________, at ___________ o'clock, a. m. (or p. m., as the case may be), to answer the complaint of C __________ D __________ in a civil action for the recovery of money due on contract (or for damages for a wrong, as the case may be) in which the plaintiff will claim judgment for $ __________.
    "Given under my hand this __________ day of __________, 19 __.
"E __________ F ___________, J. P.
  "The summons shall be made returnable not less than five nor more than thirty days from its date; * * *." *Page 458
Article 11 referred to in the above quotation deals with unlawful entry or detainer alone and does not relate to the matters under consideration.
Since a statutory bastardy proceeding is a civil matter, as the cases cited in the majority opinion hold, and since the section quoted is intended to cover all civil process of a justice of the peace subject to an express exception with which we are not here concerned, both in contract and in damages for a wrong, it seems that bastardy is undoubtedly of the latter class. To call the process a "warrant" instead of a "summons" does not control as to its nature. Since the jurisdiction of a justice of the peace is divided into two classifications, criminal and civil, and since a bastardy case is a civil procedure, we encounter another classification of thecivil jurisdiction of a justice. The field of civil jurisdiction of a justice is also divided into two classes: actions for money due on contract and damages for a wrong. This difference is followed by the statutory form I have set out above, which is plainly intended to cover the entire field of civil jurisdiction. That being so, it seems quite clear that a bastardy proceeding should be treated as one for damages for a wrong. If so, the section quoted applies and the so called warrant would have to be made returnable not less than five nor more than thirty days from its date. This would, to my mind, apply a distinct, definite statutory rule, intended to govern civil procedure, instead of leaving the extremely harsh remedy of a bastardy proceeding subject to uncertainty. Under the statute process of a justice after its return day, if not served, would lose its force by virtue of the operation of the statute: not simply "by lapse of time".
While we are not confronted with the question in this case, I believe that the constitutionality of the provision of Code, 48-7-1, which attempts to empower a justice of the peace to direct his process to the sheriff or constable of "any county where the accused may be" deserves comment. Section 28 of Article VIII of our Constitution prescribes the jurisdiction of justices of the peace and confers *Page 459 
upon that office certain powers. In civil matters the jurisdiction of justices of the peace is expressly confined to their counties. I would not hold that a justice's papers could be directed to any county officer in the State, or otherwise that they have a state wide effect. This Court refused to do so in Sovereign Coal Co. v. Britton, 77 W. Va. 566, 87 S.E. 925. See also U.S. Coal  Coke Co. v. Kitts, 126 W. Va. 13, 16,27 S.E.2d 65.